Citation Nr: 1454373	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  99-11 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to November 3, 2011; and rated as 70 percent disabling effective November 3, 2011.

2.  Entitlement to an increased rating for status post right knee arthrotomy with scar, currently rated as 10 percent disabling based on limitation of motion.  

3.  Entitlement to a higher initial rating for right knee residual instability, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for bilateral pes planus and hallux valgus, right foot, currently rated as 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The August 2010 rating decision denied an increased rating for the Veteran's right knee.  However, the RO issued a July 2013 rating decision in which it granted a separate 10 percent rating for instability.  The separate rating was also discussed in the July 2013 supplemental statement of the case.    

The Veteran has raised the issue of entitlement to an earlier effective date for the granting of a 70 percent rating for PTSD.  The RO granted service connection for PTSD by way of a May 2011 rating decision, effective July 17, 1998.  It granted a 50 percent rating.  In December 2012, it issued a rating decision in which it increased the rating to 70 percent effective November 3, 2011.  The increase did not date back to the grant of service connection (July 17, 1998).  Consequently, whether an earlier effective date is warranted for the 70 percent rating is part and parcel of the initial rating on appeal.  

Additionally, in January 2013, the RO granted service connection for bilateral pes planus and hallux valgus, right foot.  The Veteran filed a timely notice of disagreement but did not perfect the appeal following a July 2013 statement of the case.  Nonetheless, the RO included the issue in its August 2013 Certification of Appeal (VA Form 8).  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court held that a Form 9 was not a jurisdictional necessity, and that the Board has jurisdiction over any issue that the RO certifies to the Board following a notice of disagreement and statement of the case.

In the Veteran's August 2013 substantive appeal (VA Form 9) he withdrew the issues of entitlement to service connection for diabetes mellitus and a bilateral ankle disability.  These issues were never perfected and have now been withdrawn.  Consequently, they are not before the Board.

The issue of entitlement to a higher initial rating for right knee residual instability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Effective July 17, 1998, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.   

2.  The Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

3.  The Veteran's bilateral pes planus and hallux valgus, right foot is not manifested by bilateral pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

4.  The Veteran's service connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Since July 17, 1998, the criteria for entitlement to a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2014).

2.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected bilateral pes planus and hallux valgus, right foot have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including § 4.7 and Code 5276 (2014).

3.  The criteria for assignment of a TDIU have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2004, and January 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  

The PTSD issue arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Nonetheless, fully compliant notice was later issued in a January 2012, and the claim was thereafter readjudicated in an August 2013 statements of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 1998, November 1999, January 2003, April 2011, and February 2012.  The duties to notify and to assist have been met.  

Increased/Initial Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.
38 C.F.R. § 4.130.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Outpatient treatment records dated from January 1998 to August 1998 reflect that the Veteran had intrusive memories, irritability, anger management issues, sleep and appetite disturbance, avoidance and attachment behaviors, feelings of hopelessness and helplessness, and passive suicidal thoughts (with no intent or plan).  He reported that he had been employed until terminated due to a back injury.  He was bitter about the manner in which he had been fired.  The examiner noted that the Veteran was under a lot of stress.  In July 1998, the Veteran reported being under a lot of stress; that he was recuperating from back surgery from 6 weeks earlier; that he had limited physical ability; and financial problems.    

The Veteran underwent a VA examination in September 1998.  He reported recurrent nightmares, waking up in a cold sweat, and being unable to fall back asleep.  He also reported that he would duck for cover when he heard a firework or a car backfire.  He stated that he used alcohol (until 8 years ago) and drugs (until 5 years ago) to block out memories of Vietnam.  He stated that he was socially isolative, did not like crowds, and stayed to himself.  He avoided war movies.  He reported that he felt guilty about killing people.  He felt depressed but denied suicidal thoughts.  His appetite was fair, and he had no weight loss.  

Upon examination, the Veteran was alert and cooperative.  He was appropriately dressed and made good eye contact.  There were no abnormal motor activities.  His speech was coherent with normal rate and flow.  He was oriented to time, place, and person.  His mood and affect were neutral and appropriate.  Thought content showed evidence of flashback and nightmares.  There was no delusional thinking or suicidal thoughts.  The Veteran had no panic attacks or somatic concerns.  His memory was intact for immediate, recent, and remote events.  He was able to maintain attention and concentration.  He denied auditory or visual hallucinations.  He was diagnosed with PTSD and his current Global Assessment of Functioning (GAF) score or highest of the past year was 70.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2013).

The examiner noted that the Veteran was mentally stable.  He did not have any close friends.  He was capable of performing his activities of daily living independently; did not show any cognitive deficits; and had the mental capacity to handle his own funds.       

In November 1999, the Veteran underwent a VA general medical examination.  With regards to mental status, the examiner noted that the Veteran was alert and oriented times three.  Short and long term memory; and comprehension were normal.  There was good coherence of response.  Emotional reactions were normal.  There were no signs of tension.  Social responses were normal.  Occupational capacity with respect to mental status was normal.  The examiner stated that the Veteran should be able to handle funds without difficulty. The Veteran reported that as a result of a back disability, he was unable to work.  

The Veteran underwent another VA examination in January 2003.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported nightmares and obsessional thoughts of racism during Vietnam.  He stated that he avoided people.  He did not feel like he would live out his full life span.  He reported hyper vigilance, extreme irritability, insomnia, and super sensitivity to loud noises.  The Veteran reported that he used marijuana and alcohol.  He stated that his PTSD has kept him from being close to people and maintaining employment.  He stated that he had bene terminated from his job 11 years ago (partly due to a back injury and partly due to irritability in not being able to handle the injury).  

The Veteran endorsed symptoms of crying spells, feelings of helplessness and hopelessness, vague suicidal ideation with no plan, and memory/concentration problems.  He denied psychosis and lethality.  The Veteran reported several hospitalizations, with the most recent one occurring 18 months prior to the examination.  He reported that he was not receiving any psychiatric treatment.  He also reported a history of overdosing on medication in order to kill himself (the most recent time was 15 years earlier).  

The Veteran reported that he was terminated from his job due to a back injury. He was living with his fiancée, with whom he had been in a relationship for 10 years.  They had a daughter together. 

Upon examination, the Veteran was fairly groomed and casually attired.  There was no psychomotor abnormality.  When told of the Board's prior remand, he began to cry.  He stated that he was angry and that "they can just keep their money, I don't care anymore."  The Veteran almost left the interview.  However, he was able to put his anger aside and answer the examiner's questions in an honest and forthright manner.  His speech was normal in rate and tone.  His thoughts were goal directed.  His mood was depressed and his affect was full range, but appropriate to content.  There was no gross impairment in memory or cognition.  He was fully alert and oriented.  His insight and judgment were fair.  He was diagnosed with PTSD, chronic; and major depressive disorder, moderate to severe.  His GAF score was 55.  

The Veteran underwent another VA examination in April 2011.  His chief complaints were nightmares and feeling withdrawn.  He stated that after returning from Vietnam, he was withdrawn, irritable, violent, and homeless.  He stated that he continued to have difficulty falling asleep and staying asleep.  He suffered from recurrent specific and non-specific nightmares.  He avoided watching all media information regarding war and violence.  He tried to remove himself from any situation that might cause him to lose his temper and become violent.  He denied being acutely suicidal, premeditatedly violent, psychotic, manic, hypomanic, obsessive or compulsive.  He denied having been psychiatrically hospitalized.  The examiner noted that the Veteran endorsed multiple symptoms of PTSD.  He was quick to become irritable.  He was often sad, anxious, and withdrawn.  He avoided being in public whenever possible.  

The Veteran stated that he had difficulty holding jobs throughout the years due to frequent arguments and disagreements.  He stated that he owned his own company from 2004 to 2010, and that he was seeking work.  He stated that he spent most of his time doing community volunteer work with kids, working at home, and seeking a job.  He was financially supported by his VA disability and by his wife's salary.  He lived with his wife and one of their two children.  

Upon examination, the Veteran was open and forthcoming about his history.  He was polite and cooperative.  He stated that he was less irritable and angry than when he was younger.  However, he did defend his earlier violence.  He maintained eye contact well.  He was a truthful and reliable historian.  Speech and thought processes were goal directed.  His behavior was normal during the interview.  There were no psychomotor abnormalities.  He was oriented in all three spheres.  No memory deficits could be elicited.  Mood and affect were anxious and sad as he described his exposure to traumatic events.  He was not acutely suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive, or compulsive.  His fund of knowledge was good; abstractive ability was good; and mathematical calculating ability was good.  Insight and judgment were also good.  

The examiner found that the Veteran did not represent a danger to himself or anyone else.  He was not acutely violent, suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The examiner found that the Veteran was capable of working from a mental health standpoint.  He would need to be aware of his tendency to become irritable, anxious, and withdrawn in work settings.  The examiner found the Veteran to be moderately socially withdrawn, with difficulty establishing relationships.  The Veteran was able to perform all activities of daily living.  The examiner assigned a GAF score of 64.  

In October 2011, the Veteran underwent a PTSD screen (which was positive) and a depression screen (which was negative) (Virtual VA, Document 16, pgs. 218-221).  The examiner noted no functional problems or problems with activities of daily living.

A November 2011 VA outpatient treatment report (Virtual VA, Document 16, p. 175) reflects that the Veteran recounted difficulties that he had while working at Walmart.  Apparently, a supervisor "pushed [his] buttons" and after berating him, he resigned.  He stated that he had not returned since August 2011.  

Another November 2011 VA outpatient treatment report (Virtual VA, Document 16, p. 197) reflects that the Veteran's primary care physician opined that the Veteran's PTSD prevents him from working in high stress or potentially confrontational settings.
 
A January 2012 VA outpatient treatment report (Virtual VA, Document 16, pgs. 162-167) reflects that the Veteran noted the onset of severe depression about 4-5 years ago; at the time he had to deal with two back surgeries, constant pain, and heavy sedating medications.  He reported that over the past 30 days, his mood had been calm on most days until someone disrupted his "space".  He noted that the smallest of interactions with others were huge annoyances to him.  He stated that his energy was low, and he had to push himself to do things.  He reported that sometimes he felt overwhelmed with world events.  He reported poor sleep (fewer than 4 hours nightly).  When he slept, he experienced sleep disturbance (fighting). 

The Veteran reported that he resided with his 16 year old daughter and her mother. He and his daughter's mother lived together in order to facilitate co-parenting.  He was looking forward to relocating back to California once his daughter entered college.  Upon examination, the Veteran was oriented times four.  His behavior was within normal limits.  He was pleasant and cooperative.  His mood was depressed and his affect was euthymic (and teary when talking about his military trauma and losses).  He denied suicidal or homicidal ideation or plans, delusions and hallucinations.  His speech was coherent and relevant.  His thoughts were organized and goal directed.  Insight, judgment, and memory were not impaired.  The examiner diagnosed the Veteran with chronic PTSD and a mood disorder.  She assessed a GAF score of 45.  

Another January 2012 VA outpatient treatment report (Virtual VA, Document 16, pgs. 148-153), reflects that the Veteran reported that he had been feeling more depressed for the past 4-5 years and that there were two deaths in his family in the past year. He reported PTSD symptoms including on and off intrusive thoughts of his Vietnam experience, avoidance symptoms and hyperarosual symptoms.  He denied any recurrent panic attacks or any hypomanic or manic symptoms.  He stated that he was unemployable due to disabilities.  He reported that he had last worked in 2010; at which time he was he was employed as a Customer Service Manager.  He stated that he has often sacrificed employment due to his inability to manage interpersonal stress/conflict.  He was hoping to be self-employed in the future.

Upon examination, the Veteran was alert and oriented times three; he was calm and made good eye contact; he was pleasant and cooperative; his mood was depressed and his affect was mildly dysphoric.  He denied suicidal and homicidal ideations or plans, delusions and hallucinations.  His speech was coherent and relevant.  His thoughts were organized and goal directed.  Insight and judgment were good and not impaired; and his memory was grossly intact (though not formally tested).  The examiner diagnosed the Veteran with chronic PTSD and a depressive disorder, not otherwise specified.  She assessed a GAF score of 50.  

The Veteran underwent a VA examination in February 2012 (Virtual VA, Document 46).  The examiner noted that the Veteran's PTSD symptoms included irritability, difficulty getting along with people in all settings, avoidance of watching media information about the war, quickness to startle, hyper vigilance, and outbursts of anger.  The Veteran's depression symptoms included tearfulness, sadness, diminished energy, mild difficulty concentrating, and feelings of inadequacy.  

The examiner found that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported that he spent his time reading, performing chores, gardening, and seeking work.  He reported that he has not worked since 2003 (when he owned his own computer business).  The examiner noted a long history of conflicts with co-workers and supervisors.  

The Veteran reported that two years ago, his two sisters had died.  He stated that the only reason he stayed alive was for his mother.  The examiner found that the Veteran was not acutely suicidal.  The Veteran reported the onset of depression two years ago.  The symptoms included depressed mood, crying, increased social isolation, diminished energy, diminished participation in usual activities, feelings of inadequacy, weight gain, worries about the future, anxiety, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and work-like settings, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The examiner noted that the Veteran would not be able to perform repeated physical labor, lifting heavy weights, as a result of his back problems and the fact that he walked with a care.  However, the examiner stated that he would be able to understand and complete complex and simple commands from a mental health point of view.  He would develop withdrawal, irritability, and difficulty getting along with co-workers and supervisors.  He was cognitively capable of performing work in a structured setting.  He would not be able to provide leadership or executive functions.  The examiner assigned a GAF score of 73 (Virtual VA Document 46, p. 2).  

The Veteran submitted an August 2012 statement in which he reported that he last worked in 2003.  He stated that he had been self-employed and ran his own business.  He did not have any employees and did not have to deal with a boss.  He stated that he worked approximately 20 hours per week teaching basic computer skills to children and adults.  He stated that approximately three times per month, he had had to cancel classes due to pain in his knees.  He stated that in 2006, he had to close his business because it became too difficult to make it through the day.  In an application for TDIU he reported that he had earned as much as $1,500 per month while self employed.

A May 2013 VA outpatient treatment report (Virtual VA, Document 16, pgs. 8-13) reflects that the Veteran reported that his concentration was not good.  He denied any suicidal or homicidal ideations and any psychotic symptoms.  He continued to endorse PTSD symptoms of on and off intrusive thoughts of his Vietnam experiences, avoidance symptoms, and hyperarosual symptoms.  He denied any recurrent panic attacks or any hypomanic or manic symptoms.  He reported recurrent nightmares, avoidance symptoms, feeling detached from loved ones, and hyper arousal symptoms.

The Veteran submitted a private examination report from Dr.  J.H.S. dated August 2013 (the examination consisted of a phone interview that took place in July 2013).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that while he was in service, he coped with stress by drinking heavily and smoking marijuana.  He stated that after service, his family noticed that he was much more angry, emotionally distant, difficult to get along with, and a "real loner."  He stated that he had worked for the U.S. Postal Service but got injured on the job.  He had been placed on light duty.  He was eventually fired due to a long history of on the job conflicts with supervisors and co-workers.  He stated that his job ended in November 1998.  He reported that he attempted computer instruction with a self-owned computer business; but that it was not successful in generating income or helping him getting along with co-workers.  The examiner thus concluded that the Veteran's last time of true gainful employment was November 1998.  

The Veteran's first marriage lasted from 1974-1984 but ended due to PTSD symptoms.  His second marriage began in 2011, but he and his wife had been together for 20 years.  He reported that marked anger, rage, and isolative behavior had severely damaged their relationship, and that his wife considered divorce.  He stated that he was cold towards his 18 year old daughter.  He also reported that he treated his wife's daughter and grandchildren badly.  The Veteran's wife described her relationship with the Veteran as "very, very, and difficult."  She stated that the Veteran was verbally abusive.  

Upon examination, the Veteran's mood was depressed and anxious.  He was oriented times three.  Intelligence was at least "average" range (though the Veteran reported that he always had a learning disability).  The Veteran's thought processes were compromised by his marked anger and intrusive thoughts.  He reported very poor sleep (approximately three hours per night).  He stated that he did not remember his nightmares; but his wife verified that they did occur.  The examiner opined that the Veteran's poor sleep contributed to his anger and irritability.  The Veteran's memory (particularly short term memory) and concentration were inconsistent and often inaccurate.  The Veteran had past suicide attempts; and his most recent thoughts of self-harm were only a few days prior to the examination.  The Veteran reported that such thoughts are very common.  He noted that he couldn't afford to send his daughter to college; but that the life insurance policy would be more help than him being alive.  The examiner explained that the Veteran was not an imminent suicide risk but that continued treatment was essential.  The examiner diagnosed PTSD, chronic; and depression, not otherwise specified.  He assigned a GAF score of 50.  He stated that this reflects serious impairments in most areas of life functioning.  The Veteran demonstrated marked difficulties in the interpersonal, social, vocational, and avocational areas.  

Dr. J.H.S. opined that the Veteran should be rated at 70 percent for PTSD and that this rating should date back to 1998 (when he last worked for the U.S. Post Office).  He explained that the Veteran lost his job due to a variety of difficulties with co-workers and managers.  He stated that the Veteran had few friends, was markedly isolative, and had two "bad marriages."  Dr. J.H.S. stated that the 70 percent rating reflected the severe effects of PTSD in all important areas of life functioning, such that at that point, the Veteran was markedly impaired in the interpersonal, social, vocational, and avocational spheres of functioning.  He further opined that it was less likely than not that the Veteran would be able to secure and follow substantially gainful employment solely as a result of his service connected PTSD.  He further opined that the Veteran became unable to do so in November 1998.  

Analysis

Prior to November 3, 2011, the Veteran underwent examinations in September 1998, January 2003, and April 2011.  These VA examiners assigned GAF scores of 70, 55, and 64 respectively; indicating mild to moderate symptoms.  

In September 1998, the Veteran reported nightmares, feeling guilty, feeling depressed, and being socially isolative.  He denied suicidal thoughts and the examination was largely normal.  There was no evidence of panic attacks or delusions; he was able to maintain attention and concentration; his speech was coherent; he was oriented times three; his memory was intact; and his mood and affect were neutral and appropriate.  The examiner noted that the Veteran was mentally stable and that he was capable of performing his activities of daily living independently.  He did not show any cognitive deficits, and he had the mental capacity to handle his own funds.       

Likewise, a November 1999 general medical examination revealed that the Veteran's occupational capacity with respect to mental status was normal.  

In January 2003, the Veteran reported that his PTSD has kept him from being close to people and maintaining employment.  He endorsed symptoms of crying spells, feelings of helplessness and hopelessness, vague suicidal ideation with no plan, and memory/concentration problems.  He had a crying spell and almost left the interview, but was able to put his anger aside and continue.  His speech was normal in rate and tone.  His thoughts were goal directed.  His mood was depressed and his affect was full range, but appropriate to content.  There was no gross impairment in memory or cognition.  He was fully alert and oriented.  His insight and judgment were fair.  He was diagnosed as having PTSD, chronic; and major depressive disorder, moderate to severe.  His GAF score was 55.  

In April 2011, the examiner noted that the Veteran endorsed multiple symptoms of PTSD.  He was quick to become irritable.  He was often sad, anxious, and withdrawn.  He avoided being in public whenever possible.  The examiner found that the Veteran did not represent a danger to himself or anyone else.  He was not acutely violent, suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The examiner opined that the Veteran was capable of work from a mental health standpoint.  He would need to be aware of his tendency to become irritable, anxious, and withdrawn in work settings.  The examiner found the Veteran to be moderately socially withdrawn, with difficulty establishing relationships.  The Veteran was able to perform all activities of daily living. 

Finally, the examiner who conducted an October 2011 PTSD and depression screening found that the Veteran had no functional problems or problems with activities of daily living.

Weighing in favor of the claim for an increased rating prior to November 3, 2011, is the August 2013 examination report from Dr. J.H.S.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that there are no substantial and significant factors which favor the valuation of the VA medical opinions over the opinion of the private physician in this case.

As early as 1998, the Veteran suffered from nightmares, disturbed sleep, flashbacks, anxiety, depression, hypervigilance, and social isolation (he did not like crowds and did not have any close friends).  The Board notes that the Veteran's early GAF scores reflect mild to moderate symptoms; however, even these mild to moderate symptoms caused impairments in most areas.  His inability to be around crowds and his preference to be by himself has caused impairments with regards to work and family relations.  Moreover, his mood has been depressed throughout the appeals period.  Accordingly, and in giving the benefit of the doubt to the Veteran, the Board finds that a rating of 70 percent for PTSD is warranted effective July 17, 1998.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

In order to warrant a rating in excess of 70 percent, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The evidence is against a finding that the criteria for a 100 percent rating have been met.  Dr. J.H.S. opined that the Veteran's PTSD was manifested by serious impairments in most major areas of life functioning; but did not suggest that there was total occupational and social impairment.  Rather, the opined that PTSD should be rated 70 percent disabling.  Moreover, the Veteran has exhibited few, if any, of the symptoms enumerated in the criteria for a 100 percent rating.  He has maintained some social relationships with family members.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Pes planus and right foot hallux valgus

The Veteran's service-connected pes planus and right foot hallux valgus has been rated by the RO under the provisions of Diagnostic Code 5276.  A 30 percent rating is assigned for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use of accentuated, indication of swelling on use, characteristic callosities.  For the next higher (and maximum) rating of 50 percent for flatfoot, there must be bilateral pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The 50 percent rating is the highest disability rating assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran underwent a VA examination in December 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported pain on the use of both feet, and that the pain is accentuated on use.  He also reported pain on manipulation of both feet.  Upon examination, there was no indication of swelling on use.  There were no characteristic calluses.  The examiner noted that the Veteran had extreme tenderness of plantar surface of both feet.  This tenderness was improved by orthopedic shoes or appliances.  The Veteran had decreased longitudinal arch height on weight bearing and objective evidence of marked deformity of the foot.  There was no marked pronation of the feet.  The weight bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity (other than pes planus) causing alteration of the weight bearing line.  

There was no "inward" bowing of the Achilles tendon.  There was no marked inward displacement and severe spasm of the Achilles tendon.  The Veteran did not use any assistive devices (other than corrective shoes or orthotic inserts).  There was no degenerative or traumatic arthritis.  There was no malunion of tarsal or metatarsal bones.  There was a hallux vagus due to remote trauma, and a left small fracture of the first metatarsal.  The examiner stated that the Veteran's pes planus did not impact his ability to work.  

In the Veteran's February 2013 notice of disagreement, he stated that the December 2012 VA examination was inadequate because the examiner did not address the rating criteria.  To the contrary, the examiner addressed every criterion enumerated in the rating criteria for a 50 percent rating.  The examiner found that there was no marked pronation (page 2 of the examination report).  She found that there was extreme tenderness of plantar surfaces of the feet, which was improved by orthopedic shoes or appliances (page 2 of the examination report).  Finally, she found that there was no marked inward displacement and severe spasm of the tendo achillis on manipulation (pages 2-3 of the examination report).    

The preponderance of the evidence is against a finding that the Veteran's bilateral pes planus is manifested by a pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Additionally, Diagnostic Code 5278 provides for a maximum 50 percent rating for bilateral acquired claw foot (pes cavus).  The evidence of record does not show any such diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2013).

Unilateral hallux valgus warrants the assignment of a 10 percent disability rating for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2013). While the Veteran has hallux valgus of the right foot, it is mild and has not been operated on.  Accordingly, assignment of a separate disability rating under this diagnostic code is not warranted. 

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  However, in the absence of actual loss of use of the foot, this Diagnostic Code would not warrant a rating in excess of the 30 percent disability rating currently assigned under Diagnostic Code 5276.  To assign a separate rating under Diagnostic Code 5284, would constitute pyramiding.  38 C.F.R. § 4.14 (2013).

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of occupational and social impairment, recurrent nightmares, avoidance symptoms, feeling detached from loved ones, hyper arousal symptoms, anger, and irritability.  His pes planus symptomatology has included pain and tenderness of the feet.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service connected for PTSD (rated 70 percent disabling), bilateral pes planus and hallux valgus, right foot (rated 30 percent disabling), status post right knee arthrotomy with scar (rated 10 percent disabling), and right knee residual instability (rated 10 percent disabling).  His combined rating is therefore 90 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).
 
As noted above, in November 2011, the Veteran's primary care physician at the VA opined that the Veteran's PTSD prevents him from working in high stress or potentially confrontational settings.  Additionally, Dr. J.H.S. opined that opined that it was less likely than not that the Veteran would be able to secure and follow substantially gainful employment solely as a result of his service connected PTSD.  

With resolution of doubt in the Veteran's favor, it is reasonable to infer from the record that, in combination the service-connected disabilities preclude substantially gainful employment here.  The Board has not assigned an effective date, so that the agency of original jurisdiction may address this question in the first instance.


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted effective July 17, 1998.   

Entitlement to a TDIU is granted.  


REMAND

Right knee

The May 2013 VA examination report indicates that the Veteran reported flare-ups of right knee symptomatology that impair functioning three to four times per week.  He also reported swelling two times per month.  However, the examiner did not fully assess the functional impairment of the flare-ups.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Range of motion testing should be conducted.  The examiner should report the degree of additional functional loss (if any) due to weakness, fatigue, incoordination, pain and flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should state whether any recurrent subluxation or lateral instability is severe, moderate, or slight.

2.  If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


